Citation Nr: 0844378	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-34 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 through 
March 1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to establish service connection for a 
low back disorder.  This case has been twice remanded for 
development of private medical evidence.  The Board sincerely 
regrets the delay of an additional remand, but the RO has 
egregiously failed to properly develop this claim and has 
essentially ignored its requirement to fully comply with the 
Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998) (If any action required by a remand is not undertaken, 
or is taken in a deficient manner, appropriate corrective 
action should be undertaken).  While the Board regrets the 
delay, another remand is required.

To repeat the history of the claim development, in January 
2005, the Board remanded this matter so that relevant private 
medical evidence could be obtained and associated with the 
claims folder. In particular, the Board ordered the RO to 
obtain records from Rajendert Lamba, M.D. Following the 
remand, the RO mailed the veteran a letter requesting 
information as to all treatment of his back disorder and 
requested that he complete and return VA Form 21-4142 for Dr. 
Lamba and any other private physicians. See March 2005 letter 
to the veteran. The veteran's representative then submitted a 
statement indicating that the veteran had not sought 
treatment from Dr. Lamba since his last submission of a VA 
Form 21-4142. See representative's April 2005 statement. This 
suggests that the representative was under the mistaken 
belief that the RO had obtained the relevant treatment 
records from Dr. Lamba prior to the remand. This is not so. 
In March 2002, the RO requested the records; however, no 
response was received in response to that request. 

The matter was again remanded in January 2008 so that Dr. 
Lamba's records could be obtained and associated with the 
claims folder.  In February 2008, the RO received a fully 
executed VA Form 21-4142 for the Lamba records dating between 
1997 and 2002.  In April 2008, the RO requested treatment 
records from Dr. Lamba's office and forwarded the VA Form 21-
4142 noting that the treatment was between 1997 and 2002.  In 
response, the RO received a handwritten note from the 
doctor's office as follows: "Not seen in this last seven 
years.  Cannot give much about his medical condition."  Such 
a response is entirely nonresponsive to the request for 
records between 1997 and 2002.  The RO did not follow up with 
the doctor's office to obtain the records requested.  The RO 
is expected to make at least two attempts to obtain relevant 
records from private physicians, unless a negative response 
is received. 38 C.F.R. § 3.159(c)(1) (2007).  The response in 
this case cannot be considered a negative response to the 
records request, since it was nonresponsive to the specific 
request made for records between 1997 and 2002.

The duty to assist in this case has not been met. Nor have 
the requirements of the Board' January 2005 or January 
remands. If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken. While the Board 
regrets the delay, another remand is required. 
See Stegall v. West, 11 Vet. App. 268 (1998).

Also, the veteran remains entitled to a VA medical 
examination based upon a review of the evidence of record. 38 
C.F.R. § 3.159(c)(4) (2007). Since the private medical 
evidence was not complete at the time of the June 2005 and 
July 2008 VA examinations, an addendum should be obtained 
once Dr. Lamba's records dating between 1997 and 2002 are 
associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Obtain the records from Dr. Lamba 
dating between 1997 and 2002, and 
associate them with the claims folder.

2. Once the record is complete, obtain an 
addendum to the June 2005 and July 2008 VA 
examination reports, which takes into 
account all relevant evidence of record. 
The examiner should consider all new 
evidence and provide an opinion regarding 
the etiology of the veteran's back 
disorder by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's back 
disorder was caused by disease or injury 
during service? A complete rationale 
should be provided for any opinion 
expressed.

3. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




